DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 14, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2021.
Specification
The disclosure is objected to because of the following informalities: 
In paragraphs 5, 6, 44, 45, 48, and 49 the term “surface plasma” should read --surface plasmon--
Appropriate correction is required.
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 in line 6 reads “surface plasma” and should read --surface plasmon--
Claim 2 in line 5 reads “surface plasma” and should read --surface plasmon--
Appropriate correction is required.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Jun et al. (US Pub. 20180188609) teaches (in figures 1-4) a quantum dot film (50 and shown in figure 4), comprising: a quantum dot layer (CdTe quantum dots, 
Song et al. (US Pub. 20180088261) teaches (in figures 7A-7B) a quantum dot layer (141, 151, and 161a), comprising quantum dot sub-layers (each of 141, 151 and 161a) configured to excite light of different colors (see paragraphs 128-130). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a quantum dot film in which “distances between each of the quantum dot sub-layers and the conductive layer are different from each other” in combination with the other required elements of claims 6, 5, and 1. 
Claims 7-8 would be allowable by virtue of their dependence. 
It is noted that in their current forms claims 16-18 would raise issues of indefiniteness in the event that the limitations of claims 5 and 6 were incorporated into claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (US Pub. 20180188609 and hereafter Jun).
	As per claim 1, Jun teaches (in figures 1-4) a quantum dot film (50 and shown in figure 4), comprising: a quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107); and a conductive layer (layers of gold nanoparticles, shown as the larger circles in figure 4, see paragraph 107), arranged on at least a side of the quantum dot layer along a thickness direction, wherein the conductive layer comprises nano-sized metal particles, and at least a portion of the nano-sized metal particles are configured to generate a surface plasmon resonance under electromagnetic radiation (see paragraph 111).
As per claim 2, Jun teaches (in figures 1-4) that the quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107) comprises quantum dots, and a distance between the quantum dot layer and the conductive layer along the thickness direction of the quantum dot layer (“small gap” provided by the spacer formed between the quantum dots and the gold nanoparticles) is configured to enable a portion of the quantum dots to be located in a resonance electromagnetic field generated by the surface plasmon resonance (see paragraph 111).
As per claim 3, Jun teaches (in figures 1-4) that the conductive layer is located on a light-entering side of the quantum dot layer (gold nanoparticle layers are formed on both sides of the quantum dots see figure 4 and paragraph 107).
As per claim 5, Jun teaches (in figures 1-4) an isolation layer (spacer layers formed of sublayers of alternating PDDA and PSS see paragraph 113), wherein the isolation layer is located between at least a portion of the conductive layer and at least a portion of the quantum dot layer (see figure 4 and paragraphs 107 and 111).
As per claim 9, Jun teaches (in figures 1-4) that the isolation layer is made of a transparent insulating material (spacer layers formed of sublayers of alternating PDDA and PSS see paragraphs 106 and 113).
As per claim 10, Jun teaches (in figures 1-4) that the isolation layer (spacer layers formed of sublayers of alternating PDDA and PSS see paragraphs 106 and 113) covers at least a part of surfaces of the conductive layer (layers of gold nanoparticles, shown as the larger circles in figure 4, see paragraph 107) and the quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107) facing each other (see figure 4 and paragraphs 107 and 111).
As per claim 11, Jun teaches (in figures 1-4) that the isolation layer (spacer layers formed of sublayers of alternating PDDA and PSS see paragraphs 106 and 113) covers all surfaces of the conductive layer (layers of gold nanoparticles, shown as the larger circles in figure 4, see paragraph 107) and the quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107) facing each other (see figure 4 and paragraphs 107 and 111).
As per claim 12, Jun teaches (in figures 1-4 and 8B) a quantum dot light-emitting assembly (100 and 110), comprising: a backlight source (110 and 120), and the quantum dot film according to claim 1 (quantum dot film 50 formed in photoluminescent polarizer 60/130 as shown in figure 4 see paragraph 172 and the rejection of claim 1 above) wherein light emitted by the backlight source illuminates the quantum dot film and makes the quantum dot film emit light (see paragraph 174).
As per claim 13, Jun teaches (in figures 1-4 and 8B) the conductive layer (layers of gold nanoparticles, shown as the larger circles in figure 4, see paragraph 107) is located on a side of the quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107) close to the backlight source, and the light emitted by the backlight source is incident on the quantum dot layer via the conductive layer (gold nanoparticle layers are formed on both sides of the quantum dots see figure 4 and paragraph 107).
As per claim 15, Jun teaches (in figures 1-4 and 8A) a display device (shown in figure 8A), comprising at least one quantum dot film according to claim 1 (quantum dot film as shown in figure 4 formed in the photoluminescent polarizer see paragraph 171 and the rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US Pub. 20170102588 and hereafter Im) in view of Jun et al. (US Pub. 20180188609 and hereafter Jun).
As per claim 16, Im teaches (in figures 8A-8F and 14) a display device (1004) comprising a first quantum film (150, 160, 170, BM, 162, and 164 see paragraph 84) used as a color filter layer and is configured to emit light upon being illuminated (see paragraph 107).
Im does not teach that the first quantum film is a quantum dot film, comprising: a quantum dot layer; and a conductive layer, arranged on at least a side of the quantum dot layer along a thickness direction, wherein the conductive layer comprises nano-sized metal particles, and at least a portion of the nano-sized metal particles are configured to generate a surface plasmon resonance under electromagnetic radiation.
However, Jun teaches (in figures 1-4) a quantum dot film (50 and shown in figure 4), comprising: a quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107); and a conductive layer (layers of gold nanoparticles, shown as the larger circles in figure 4, see paragraph 107), arranged on at least a side of the quantum dot layer along a thickness direction, wherein the conductive layer comprises nano-sized metal particles, and at least a portion of the nano-sized metal particles are configured to generate a surface plasmon resonance under electromagnetic radiation (see paragraph 111) and that the quantum dot film can be used in a color filter (paragraph 168).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the first quantum film in Im to be a quantum dot film as suggested by Jun. 
The motivation would have been to provide polarized colored light while preventing optical losses as taught by Jun (see paragraph 159). 
As per claim 17, Im in view of Jun teaches that the first quantum dot film (150, 160, and 170 in Im as modified by Jun and BM, 162, and 164 in Im) comprises a first quantum dot layer (150, 160, and 170 in Im as modified by Jun); the first quantum dot layer comprises first quantum dot sub-layers (each of 150 and 160 in Im as modified by Jun); and a black matrix (BM, 162, and 164 in Im) is arranged in gaps between the first quantum dot sub-layers.
As per claim 18, Im teaches (in figures 8A-8F and 14) a backlight source (1110) and a second quantum film (140), wherein the second quantum film is located on a light-exiting side of the backlight source and is configured to emit light upon being illuminated by light from the backlight source (see paragraph 107). 
Im does not teach that the second quantum film is a quantum dot film, comprising: a quantum dot layer; and a conductive layer, arranged on at least a side of the quantum dot layer along a thickness direction, wherein the conductive layer comprises nano-sized metal particles, and at least a portion of the nano-sized metal particles are configured to generate a surface plasmon resonance under electromagnetic radiation.
However, Jun teaches (in figures 1-4) a quantum dot film (50 and shown in figure 4), comprising: a quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107); and a conductive layer (layers of gold nanoparticles, shown as the larger circles in figure 4, see paragraph 107), arranged on at least a side of the quantum dot layer along a thickness direction, wherein the conductive layer comprises nano-sized metal particles, and at least a portion of the nano-sized metal particles are configured to generate a surface plasmon resonance under electromagnetic radiation (see paragraph 111) and that the quantum dot film can be used in a color filter (paragraph 168).

The motivation would have been to provide polarized colored light while preventing optical losses as taught by Jun (see paragraph 159). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ALEXANDER P GROSS/            Examiner, Art Unit 2871